COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          In re Aderonke Aderemi
Appellate case number:        01-22-00525-CV
Trial court case number:      1176890
Trial court:                  County Civil Court at Law No. 1 of Harris County
        On July 15, 2022, relator, Aderonke Aderemi, filed an “Emergency Petition for a
Writ of Mandamus on Trial Court’s Issuance of Immediate Writ of Possession After
[Relator] Posted a Supersedeas Cash Bond of $12,480.00 and Injunctive Relief on [Real
Party in Interest, Massandra KV Vineyards Owner LLC, as Successor in Interest to PAC’s]
Constructive Eviction.” In his mandamus petition, relator requests that we issue a writ of
mandamus directing the trial court to “vacate and stay [its] order to execute an immediate
[w]rit of [p]ossession,” and to allow relator’s direct appeal of the Final Judgment entered
in the underlying case to be considered by the Court.1
       The underlying case was initiated by real party in interest, Massandra KV Vineyards
Owner LLC, as Successor in Interest to PAC (“Massandra”) as a petition to evict relator
from a leased property located at 21550 Provincial Blvd., No. 09-921 (A.K.A. Apartment
No. 921), Katy, Texas 77450. On April 5, 2022, the trial court entered a Final Judgment
ordering that Massandra “is awarded possession” of the leased property, and further
directing that Massandra “is entitled to obtain a [w]rit of [p]ossession, to be issued on April
7, 2022.” However, the Final Judgment further provided that the “amount of the
supersedeas bond [was] . . . set at $12,840.00.” See TEX. R. APP. P. 24.2(a)(2)(A).
        Relator’s petition for writ of mandamus attaches an appendix which includes a
file-stamped copy of a document, dated April 6, 2022, which purports to show that relator
deposited cash in the amount of $12,480.00 in the trial court’s registry. Relator’s appendix
also includes a file-stamped document, dated April 25, 2022, entitled relator’s “Request
for Findings of Fact and Conclusion[s] of Law.” See TEX. R. CIV. P. 296 (“In any case

1
       Relator has filed a separate notice of appeal from the trial court’s final judgment, entered
       April 5, 2022. Relator’s direct appeal has been assigned appellate case number
       01-22-00520-CV and is pending in this Court.
tried in the district or county court without a jury, any party may request the court to state
in writing its findings of fact and conclusions of law. Such request . . . shall be filed within
twenty days after judgment is signed.”). Then, on July 5, 2022, relator timely filed a notice
of appeal from the trial court’s April 5, 2022 Final Judgment, assigned appellate case
number 01-22-00520-CV, currently pending in this Court. See TEX. R. APP. P. 26.1(a)(4)
(extending deadline for filing notice of appeal to ninety days where party timely files
request for findings of fact and conclusions of law with trial court).
       Despite this timeline, on June 28, 2022, Massandra filed a “Motion to Issue Writ of
Possession” with the trial court. In its motion, Massandra noted that relator “tendered what
purports to be a supersedeas bond to the clerk.” Since then, according to Massandra, “[n]o
appeal was subsequently perfected,” so the trial court’s April 5, 2022 Final Judgment had
“become final,” thereby entitling it to issuance of the writ of possession. However,
Massandra noted, the “clerk’s office is currently refusing to issue the writ of possession
because of the purported bond.” In his mandamus petition, relator alleges that the trial
court held a hearing on Massandra’s motion on July 12, 2022, at which point the trial court
granted the motion to immediately issue a writ of possession in favor of Massandra. On
July 15, 2022, the trial court entered an order granting Massandra’s motion, directing “the
Harris County Clerk to issue a writ of possession in conformity with the final judgment.”
       In his mandamus petition, relator requests emergency relief in the form of a writ of
mandamus “to vacate and stay” the trial court’s order to execute an immediate writ of
possession. To preserve the status quo pending consideration of the mandamus petition,
we hereby stay enforcement of the trial court’s July 15, 2022 order granting Massandra’s
“Motion to Issue Writ of Possession.” See TEX. R. APP. P. 24.1(f) (“Enforcement of
judgment must be suspended if the judgment is superseded.”), 52.10(b) (appellate court
has authority “on its own initiative” to grant temporary relief pending consideration of
mandamus petition). Enforcement of the trial court’s July 15, 2022 order directing the
Harris County Clerk’s Office to issue a writ of possession in the underlying cause is stayed.
This stay is effective until disposition of relator’s petition for writ of mandamus or further
order of this Court.
      We further request a response to the petition for writ of mandamus from Massandra.
The response(s), if any, is due to be filed with this Court no later than twenty days of
the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris_______
                    Acting individually  Acting for the Court

Date: _July 15, 2022______